Case 1:20-cv-00115-TH-ZJH Document 8 Filed 06/01/20 Page 1 of 2 PageID #: 98



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

NORRIS LYNN FISHER                               §

VS.                                              §      CIVIL ACTION NO.         1:20-CV-115

DEP’T OF JUSTICE, ET AL.                         §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Norris Lynn Fisher, a prisoner confined at the Federal Prison Camp in Beaumont,

Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition without prejudice to petitioner’s ability

to file a civil rights action.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       SIGNED this the 1 day of June, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
Case 1:20-cv-00115-TH-ZJH Document 8 Filed 06/01/20 Page 2 of 2 PageID #: 99



                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the magistrate judge is ADOPTED. A final judgment will

be entered in this case in accordance with the magistrate judge’s recommendation.




                                                2
